Citation Nr: 1822270	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-19 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty in the United States Army from June 1969 to October 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which denied entitlement to SMP.  The appellant timely appealed the decision with a notice of disagreement received by VA in the same month.  After the RO issued a statement of the case in May 2016, the appeal was perfected with the timely filing of a substantive appeal in the same month.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran is in need of the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to SMP for the Veteran based on the need for aid and attendance have been met.  38 U.S.C. §§ 1521, 1541, 5107; 38 C.F.R. §§ 3.351, 3.352.



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to SMP based on the need for aid and attendance.  After reviewing the pertinent evidence of record, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran is in need of the aid and attendance of another person.  The Board therefore grants the claim.  The reasons and bases for this decision will be explained below.

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants a full award of the benefit sought on appeal, a discussion on the Board's compliance with VA's duties to notify and assist the Veteran is moot.

Increased pension benefits are payable to a veteran who needs the regular aid and attendance of another or by reason of being housebound.  38 U.S.C. § 1521(d)-(e); 38 C.F.R. § 3.351(a)(1).  An increased pension rate, in the form of an SMP, is granted when an otherwise eligible veteran is in need of regular aid and attendance. 38 U.S.C. § 1521(d); accord 38 C.F.R. § 3.351(b)-(c).  A veteran will be considered in need of regular aid and attendance if: (1) the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) the Veteran is a patient in a nursing home because of mental or physical incapacity; or (3) the Veteran establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the veteran to dress and undress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the veteran to feed himself or herself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental that requires care and assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  Id. § 3.352(a).

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  Id. 

A determination that a Veteran is "bedridden" is one basis for determining that aid and attendance is required and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  All of the above conditions need not be found in order to warrant aid and attendance, and there need not be a constant need for aid and attendance, as opposed to the Veteran being so helpless as to need regular aid and attendance.  Id.

Here, the Veteran has severe arthritis in his knees and limited elbow flexion contraction.

The latest VA Form 21-2680, dated May 2016 and completed by a VA staff physician, indicates that the Veteran is not legally blind and does not require nursing home care.  The Veteran is also able to feed himself, does not require medication management, and can manage his financial affairs.  Although he suffers from poor balance, he can still stand for more than thirty minutes.  He can also walk up to one hundred feet with a cane.  11/11/2016, VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.

Nevertheless, the fact that that the Veteran does not require nursing home care does not preclude consideration for SMP.  As noted earlier, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  In this case, the Veteran has indicated that he has a home care provider who assists with his activities of daily living (10/03/2016, Form 9), which the Board construes as one indicator that the Veteran needs regular aid and attendance.  Moreover, the Veteran's knee problems have led to limitations in standing, bending, and wearing clothes.  See 11/11/2016, VA 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance); 03/13/2015, Fax Cover Sheet.  He takes baths from a wash pail.  10/03/2016, Form 9.  Furthermore, the Veteran is no longer able to cook his meals but can only microwave.  See 11/11/2016, VA 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance); 03/13/2015, Fax Cover Sheet.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to SMP is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to SMP is warranted.


ORDER

SMP based on the need for aid and attendance is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


